DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.
 
Status of Claims
Responsive to the amendment filed 22 October 2020, claim 1 is amended and claims 3-6 are cancelled.   Claims 1-2 and 7-22 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 22 October 2020, the rejections based on Xu are withdrawn.  

Allowable Subject Matter
Claims 1-2 and 7-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is believed to correspond to applicant’s disclosure, at least at Example 1.  Xu describes quantum dots with multiple shells (see Figs 1a-1d).  Xu envisions a InP core, but does not describe a InP core doped with Zn.  Applicant argued in the declaration filed 9 April 2020 that the Zn doping was an important feature.  
Core shell particles having cores of InP doped with Zn are known to the art, for example in US 20100159248 A1 (“Jang”).  However, even when combining the art teaching multiple shells, such as Xu, with the art teaching Zn-doped InP cores, the invention of claim 1 is not arrived at.  The claim further required that the second shell includes a group II element, and the molar ratio of the group II element in the whole particle to the group III element in the core is 2.7 or greater.  When the claim is considered as a whole, the evidence of nonobviousness outweighs evidence of obviousness.  
Claims 2 and 7-22 are proper dependent claims of claim 1, and are also allowable for the same reasons.  

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734